Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.

	Response to Amendment
The office action is responding to the amendments filed on 01/21/2022. Claims 1, 3-4, 12 and 14 have been amended. Claims 5 and 16 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“perform a read-modify-write (RMW) operation a number of times as the first cache write operation, wherein the number of times is at least M/P RMW operations and no more than L/P RMW operations, wherein the RMW operation is configured to:” without prior definition of the term P, therefore making this claim limitation, and furthermore entire claim 1 ambiguous. Therefore, claim 1 is rejected as being indefinite.
Claims 2-4 and 6-11 are rejected as well because they are dependent upon claim 1, which is indefinite. 
Claim 12 recites “performing a read-modify-write (RMW) operation a number of times as the first cache write operation, wherein the number of times is at least M/P RMW operations and no more than L/P RMW operations, wherein the RMW operation is configured to:” without prior definition of the term P, therefore making this claim limitation, and furthermore entire claim 12 ambiguous. Therefore, claim 1 is rejected as being indefinite.
Claims 13-15 and 17-20 are rejected as well because they are dependent upon claim 1, which is indefinite. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites: “perform a read-modify-write (RMW) operation a number of times as the first cache write operation, wherein the number of times is at least M/P RMW operations and no more than L/P RMW operations, wherein the RMW operation is configured to: retrieve conforming data from the address of the cache memory, wherein the conforming data includes a set of conforming chunks, corresponding to the cache line length and a set of conforming ECC syndromes corresponding to each of the set of conforming chunks;”

Under the same rationale, claim 12 is also considered to contain allowable subject matter and will be allowed upon overcoming 112(b) rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132